Citation Nr: 0911809	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a neck or back 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2000 to May 2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Board remanded the Veteran's appeal in June 2008.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Scheuermann's with juvenile degenerative disc disease of the 
thoracolumbar spine with bilateral lower extremity 
radiculopathy and spondylosis of the cervical spine were not 
manifested during service and are not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

Scheuermann's with juvenile degenerative disc disease of the 
thoracolumbar spine with bilateral lower extremity 
radiculopathy and spondylosis of the cervical spine were not 
incurred in or aggravated by active service, nor may they be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private treatment records, VA outpatient treatment records, 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by letter 
dated in July 2004.  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim for 
service connection for a back or neck disability, such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained both service treatment records and VA outpatient 
treatment records, private treatment records, afforded the 
Veteran examinations, and assisted the Veteran in obtaining 
evidence. 

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The Veteran contends that his neck and back disorders are 
related to service.  He further contends that he has 
experienced pain due to both disorders since November 2003.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. See 38 U.S.C.A. § 
1111.

In the present case, the Veteran's February 2000 physical 
induction examination is negative for complaints, treatment, 
or a diagnosis of an injury to the back or neck.  Thus, the 
presumption of soundness attaches.

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004).

With respect to the element of aggravation, the Board notes 
that a preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304 (1993). 

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; see also Winn v. Brown, 8 Vet. App. 510 (1996).  
However, if superimposed injury or disease occurred, the 
resultant disability might be service-connected.  See 
VAOPGCPREC 82-90 (July 18, 1990). 

The service treatment records (STRs) demonstrate that he was 
treated in February 2004 for complaints of neck pain and 
burning.  At the time of treatment, the Veteran indicated 
that the pain in his neck has persisted for the past several 
months.  At the time of the Veteran's March 2004 separation 
examination, the Veteran reported back and neck pain.  The 
examiner noted that previous X-rays of the Veteran's neck 
were negative.  No defects or diagnoses were noted. 

Subsequent to separation from service, the Veteran underwent 
a VA spine examination in August 2004.  At the time, the 
Veteran reported that he believed that his duty aboard the 
USS Nemitz towing tractor airplanes for take-off contributed 
to his neck and back problems.  He stated that there was 
extreme lateral rotation involved to fulfill the requirements 
of the job.  The examiner diagnosed the Veteran with pain in 
the mid-back, radiating to his cervical spine.  He further 
reported that that the Veteran's cervical and thoracic spines 
were within normal limits and there was no evidence of 
intervertebral disc syndrome.    

A September 2005 VA MRI of the cervical spine shows minimal 
degenerative disc disease and spondylosis at C3-4, C4-5, T1-
2, and T2-3.  

A November 2005 private treatment record shows that the 
Veteran complained of burning pain in his cervical area.  The 
record indicated that the Veteran's trigger point would be 
treated with an epidural or transneural foraminal injection.    

In August 2008, the Veteran underwent a second VA 
examination.  At the time, the Veteran reported that his back 
and neck pain began simultaneously in service, without a 
known etiology, when he attempted to get off a rack from an 
aircraft carrier.  The Veteran indicated that since that 
time, he has experienced intermittent pain of the neck and 
back with a sharp burning sensation, which radiates through 
the base of his skull from his upper thoracic spine.  He also 
stated that he takes medication for his neck condition, as it 
can be debilitating, causing him to freeze, however, he is 
still able to move his arms and legs.  

Regarding his back pain, the Veteran reported that it is 
located at the center of his lower back, with occasional 
radiation through his buttocks, back, legs, ending at his 
thighs.  He further contended that the pain is constant, 
however, he tries to ignore it.  The Veteran denied the use 
of assistive devices.  He reported fatigue, decreased motion, 
and stiffness, however, no weakness.  He did not report a 
history of epidurals, physical therapy, or chiropractic 
treatment.  The Veteran denied a history of hospitalization 
and surgery, as well as trauma to the spine.  He also denied 
urinary incontinence or urgency, erectile dysfunction, and 
numbness.  

Upon examination and review of the claims file, the examiner 
diagnosed the Veteran with minimal degenerative disc disease, 
Scheuermann's with juvenile degenerative disc disease of the 
thoracolumbar spine with bilateral lower extremity 
radiculopathy, and spondylosis of the cervical spine.  
Regarding the Veteran's cervical spine condition, the 
examiner acknowledged the Veteran's neck pain in service, 
however indicated that his X-rays were normal.  The examiner 
opined that the Veteran's cervical condition is not caused by 
his service, as the Veteran did not experience trauma of his 
cervical spine while in service.  Regarding the Veteran's 
thoracolumbar spine, the examiner noted the December 2003 VA 
MRI, which shows a diagnosis of Scheuermann's with juvenile 
degenerative disc disease.  The examiner also noted that 
there is no evidence of nerve root displacement or a history 
of injury.  The examiner stated that the condition appears to 
be congenital in origin, and therefore, not related to 
service.    

The Board finds that the preponderance of the evidence is 
against the claims.  The only competent medical opinion is 
that offered by the August 2008 VA examiner who concluded 
that the Veteran's cervical spine condition was not caused by 
service and the diagnosed back condition was a congenital 
condition, not related to service.  The examiner's opinion 
that the back condition is congenital is clear and 
unmistakable evidence that it preexisted service.  With 
regard to whether the congenital back condition was 
aggravated by service, the Board notes that were no 
complaints, treatment or findings related to the back 
(distinct from the neck) during service and no findings noted 
at separation.  The presumption of soundness is rebutted.  
There was no superimposed injury or disease; service 
connection is not warranted.  

While the Veteran is clearly of the opinion that his current 
neck and back disorders are related to service, as a lay 
person, the Veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Accordingly, the Board concludes that service 
connection for a neck and back condition is not established 
in the absence of competent medical evidence demonstrating a 
relationship between the current disorders and service.  As 
the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a neck and back disorder is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


